Citation Nr: 1511547	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection for left ear hearing loss effective November 29, 2006 and that assigned a 10 percent disability evaluation.  The Board remanded the appeal for a higher initial disability rating for left ear hearing loss in September 2012.  On remand, a January 2013 rating decision granted service connection for right ear hearing loss effective November 29, 2006, and continued a 10 percent disability evaluation for bilateral hearing loss (previously rated as left ear hearing loss.  

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is manifested by anakusis, or flat, profound sensorineural hearing loss, abnormal acoustic reflexes, and an inability to hear co-workers speaking to him from his left side when he is not facing them.  

2.  The Veteran's right ear hearing loss is manifested by Maryland CNC word discrimination scores of 96 and 100 percent, average puretone thresholds of 30 and 35 decibels, normal tympanometry, and difficulty hearing background noises.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided notice regarding the Veteran's claims in January 2010.  As the claim on appeal is one for a higher initial disability rating, the Veteran's claim has already been substantiated and further discussion of the duty to notify is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006)

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any other evidence that is relevant to his higher rating claim and not already of record, and the Veteran does not appear to have asserted that his hearing loss or its functional effects have worsened since his September 2012 VA examination.  The Board therefore concludes VA has made every reasonable effort to obtain all relevant records.

VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran VA medical examinations addressing the nature, etiology, and severity of his hearing loss.  The July 2007 VA examiner failed to describe any functional effects in detail; however, the Veteran will not be prejudiced, as the September 2012 VA examiner did describe the Veteran's reported functional effects and the Veteran does not appear to have asserted that his hearing loss or its functional effects have worsened since his September 2012 VA examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that VA examiners must provide information regarding functional effects in anticipation of the possible application of 38 C.F.R. § 3.321(b) (2014)).  Moreover, there is no indication that the July 2007 VA examiner did not appropriately test the Veteran's puretone thresholds.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that he should be awarded a higher disability rating for his bilateral hearing loss because it has a direct bearing on his daily living.  See December 2009 Notice of Disagreement. 

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a veteran's service-connected disability is compared with criteria set forth in the Rating Schedule and a percentage rating is assessed.  38 C.F.R., Part 4.  If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7 (2014).  

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2014).  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

When evaluating hearing impairment, Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I-XI) based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  38 C.F.R. § 4.85(b).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I-XI) for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. section 4.86 (2014).  Id.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  This average is used in all cases (including those in section 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear with better hearing and the vertical columns the ear with poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. section 3.383.  38 C.F.R. § 4.85(f).

Disability ratings for hearing impairment are derived from the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating specialist must, however, interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Entering the average puretone thresholds from the Veteran's July 2007 and September 2012 VA examinations into Table VIa reveals that the Veteran's left ear hearing loss is designated as "XI" and his right ear hearing loss is designated as "I."  38 C.F.R. § 4.85.  As the Veteran's left ear speech discrimination could not be tested during both VA examinations, a higher numeric is not available under Table VI-moreover, "XI" is the highest possible numeric designation under both Table VI and Table VIa.  As the Veteran's Maryland CNC speech discrimination results were 96 and 100 percent, and his average puretone thresholds were 30 and 35 decibels, a higher numeric for the right ear is also not available under Table VI.  See July 2007 and September 2012 VA Audiological Examinations.

Entering the category designations for each ear into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.  

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the ears are Diagnostic Codes 6200 through 6211 and Diagnostic Code 6260; however, the record does not reveal that the Veteran has ever had a disease of the ear and he is already service connected for tinnitus.  

Consideration was given to assigning a staged rating; however, at no time during the periods in question did the Veteran's disability warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  In fact, he was already assigned the highest possible numeric designation for his left ear hearing loss for the entirety of the period on appeal and, as noted above, his right ear average puretone thresholds and speech discrimination results did not warrant a higher numeric designation.  

The Veteran is competent to report his symptom of being unable to hear on his left side, needing to face co-workers to have a conversation, and having difficulty hearing background noises, as he has personal knowledge and his symptoms are largely lay-observable.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  His reports are credible and entitled to probative weight; however, his appeal does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  His disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability.  

While his left ear hearing cannot be improved through amplification, his primary symptom, bilateral hearing loss, and his primary functional impairments, not being able to hear co-workers from his left side and having difficulty hearing background noises, are reasonably contemplated by the rating criteria.  See September 2012 VA Examination.  He does not have profound hearing loss in both ears and Table VII reveals that the rating criteria contemplated the scenario in which a veteran would have profound hearing loss in only one ear.  See 38 C.F.R. § 3.350 (2014); July 2008 Dr. Aldstadt Treatment Records (assessing the Veteran with "perfect" right ear hearing); Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  Further, the record does not appear to contain evidence of frequent emergency room visits or hospitalization for hearing loss during the period on appeal and, while he reported interference with communications with co-workers, the Veteran was able to work at a natural gas company and appears to have been able to choose the timing of his retirement.  See June 2008 VA Treatment Records (reporting preparation for retirement); August 2011 VA Treatment Records (reporting that he was currently still working for a natural gas company).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  The Veteran is, however, only service connected for left and right ear hearing loss and tinnitus, and, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Moreover, as noted above, the Veteran did not report any periods of hospitalization or other marked interference with employment other than having to turn to the left to hear people speaking to him from his left side and difficulty communicating with co-workers.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the issue is not raised because, as noted above, the Veteran was able to work at a gas company during the period on appeal and, moreover, the Veteran did not assert that he was unable to work in any job.

Consequently, the preponderance of the evidence weights against the appeal for an initial disability rating in excess of 10 percent for bilateral hearing loss.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


